Hill, J.
(After stating the foregoing facts.) It is contended that the court erred in overruling the demurrer to the petition, for the reason that the iilaintiff has a full, adequate, and complete remedy at law, and therefore that the demurrers raising this question should have been sustained and the petition dismissed. This contention is untenable. The petition was filed by the plaintiff not only on his own behalf, but also on behalf of such other creditors as may join with him. By intervention at least one other creditor has intervened and been made a party plaintiff to the case, and thus a multiplicity of suits may be avoided. It is contended, howeven, that the intervenor only prayed for judgment for the amount claimed to be due him, and that he did not adopt the allegations or prayers of the plaintiff as his own. But it appears that no demurrer was filed to the intervention; and if the allegations were insufficient, they should have been met by demurrer; and the court having allowed the intervenor to be made a party, and no exception having been taken to such judgment, it became the law of the case. According to the allegations of the petition, we are of the opinion that the plaintiff has no adequate remedy at law; and where it is necessary in order to give complete relief, a court of equity will entertain jurisdiction for that purpose. Judgment affirmed.

All the Justices concur.